ATTORNEY GENERAL OF TEXAS
                                          GREG       ABBOTT




                                                July 22, 2013



The Honorable Harvey Hilderbran                      Opinion No. GA-1015
Chair, Committee on Ways & Means
Texas House of Representatives                       Re: Whether machinery and equipment at a
Post Office Box 2910                                 cattle feedlot are used in the "production of
Austin, Texas 78768-2910                             farm or ranch products" for purposes of Tax
                                                     Code section 11.161 (RQ-1113-GA)

Dear Representative Hilderbran:

        Section 11.161 of the Tax Code provides that "[m]achinery and equipment items that are
used in the production of farm or ranch products . . . regardless of their primary design, are
considered to be implements of husbandry and are exempt from ad valorem taxation." TEX. TAX
CODE ANN. § 11.161 (West 2008); see also TEX. CONST. art. VIII, § 19a. You ask whether
machinery and equipment used at a cattle feedlot are "used in the production of farm or ranch
products" and therefore exempt from ad valorem taxation under section 11.161. 1 Your question
concerns not the tax status of a specific item of machinery and equipment but whether, generally
speaking, "a cattle feedlot is engaged in the production of farm or ranch products" for purposes
of section 11.161? Request Letter at 1 (emphasis omitted). You tell us the Comptroller has
issued administrative guidance to all chief appraisers in the state regarding section 11.161, in
which she concludes that "machinery and equipment used at a feedlot for the production of
livestock held for sale in the regular course of business is exempt from property taxation." !d. at
4; see also TEX. TAX CODE ANN.§ 5.08(a) (West 2008) (authorizing the Comptroller to provide
professional and technical assistance in appraising property). Despite the Comptroller's
guidance, you are concerned about apparently inconsistent property tax treatment among cattle
feedlot owners statewide, which you attribute in part to confusion about whether a cattle feedlot
"produces" farm or ranch products. Request Letter at 1, 4.

         'Letter from Honorable Harvey Hilderbran, Chair, House Comm. on Ways & Means, to Honorable Greg
Abbott, Tex. Att' y Gen. at I, 4 (Feb. 15, 2013), http://www.texasattomeygeneral.gov/opin ("Request Letter").
        2
         Whether any particular piece of equipment or machinery is ultimately exempt from ad valorem taxation as
an implement of husbandry under section 11.161 depends, of course, on the facts ofthe situation. Hawkins v. Van
Zandt Cnty. Appraisal Dist., 834 S.W.2d 619, 621 (Tex. App.-Eastland 1992, writ denied); Tex. Att'y Gen. Op.
No. MW-451 (1982) at 3-5. But see Tex. Att'y Gen. Op. No. JM-718 (!987) at 4 (construing the phrase
"implements of husbandry" in section 11.161 to exclude improvements to real property or fixtures).
The Honorable Harvey Hilderbran - Page 2                (GA-1015)



        The Tax Code does not define the phrase "farm or ranch products" for purposes of
section 11.161, and no court or opinion of this office has considered the question. However, in a
related agricultural provision exempting certain farm products from taxation, the Tax Code
defines the term "farm products" to include "livestock." TEX. TAX CODE ANN. § 11.16(c)(1)
(West 2008); see also TEX. AGRIC. CODE ANN. § 1.003(3) (West Supp. 2012) (defining
"livestock" to include cattle). Similarly, the Labor Code defines the term "production of
livestock" for purposes of exempting agricultural employers from certain minimum wage
provisions to include "production of livestock in feedlots." TEX. LAB. CODE ANN.§ 62.160(c)(3)
(West Supp. 2012); see also Guthery v. Taylor, 112 S.W.3d 715, 721 (Tex. App.-Houston [14th
Dist.] 2003, no pet.) (providing that "when construing a statutory word or phrase, a court may
take into consideration the meaning of the same or similar language used ... in another act of
similar nature"). While such definitions elsewhere in the Tax Code do not conclusively establish
the meaning of "farm or ranch products" for purposes of section 11.161, they lend strong support
to the view that livestock is a farm or ranch product that a cattle feedlot produces.

          As you note, the Comptroller has already determined that a cattle feedlot is engaged in
the production of farm or ranch products for purposes of section 11.161. Request Letter at 3--4. 3
The Comptroller has extensive authority with respect to local taxation. See generally TEX. TAX
CODE ANN.§§ 5.03-.16 (West 2008 & Supp. 2012). In particular, the Legislature has charged
the Comptroller with providing guidance to appraisal districts, including adopting rules
establishing minimum standards for the administration and operation of appraisal districts,
training appraisers and appraisal review board members, issuing appraisal manuals and other
publications, and as she has done here, providing professional and technical assistance in
appraising property. ld. §§ 5.03, 5.04-5.041, 5.05, 5.08(a); see also In re ExxonMobil Corp.,
153 S.W.3d 605, 611 n.ll (Tex. App.-Amarillo 2004, pet. denied) (describing the "substantial
involvement" of the Comptroller under the Tax Code in the work of appraisal districts). The
Comptroller has advised chief appraisers that formal administrative hearing decisions and
opinions of her office "support the proposition that feed lots are farms or ranches" for sales tax
purposes and should be treated as such for property tax purposes. Comptroller's Guidance at 2.
The Comptroller cited Tax Code subsection 151.316(a)(7), which exempts from sales tax certain
equipment used on a farm or ranch, and subsection 151.316(c), which defines "farm or ranch"
for purposes of the exemption to expressly include "feedlots." !d. at 1; see TEX. TAX CODE ANN.
§ 151.316(a)(7), (c) (West Supp. 2012). The Comptroller also relied on previous sales tax
determinations of her office in which the terms "machinery and equipment" and "farm or ranch"
were extended to encompass feedlots. Comptroller's Guidance at 1-2. On this basis, she
determined that feedlot operations are farms or ranches for purposes of Tax Code section 11.161.
ld. at 2.



        3
        See Letter from Ms. Deborah Cartwright, Dir., Prop. Tax Assistance Div., Office of the Comptroller, to
Chief Appraisers (June I, 2010) (on file with the Op. Comm.) ("Comptroller's Guidance").
The Honorable Harvey Hilderbran - Page 3          (GA-1015)



        Construction of a statute by the administrative agency charged with its enforcement "is
entitled to 'serious consideration,' so long as the construction is reasonable" and '"does not
contradict the plain language of the statute.'" R.R. Comm 'n of Tex. v. Tex. Citizens for a Safe
Future & Clean Water, 336 S.W.3d 619, 624-25 (Tex. 2011) (citations omitted). Given the
Legislature's designation of the Comptroller as an authority on matters related to the appraisal of
property and her role in administering sales tax, her reasonable interpretation of the Tax Code is
entitled to serious consideration. The Comptroller's construction of the phrase "production of
farm or ranch products" to include the operation of a cattle feedlot is plainly reasonable and does
not contravene any statute. See TEX. TAX CODE ANN.§§ 5.03, 5.04-5.041, 5.05, 5.08(a) (West
2008 & Supp. 2012); see also id. §§ 321.301, 323.301 (West 2008) (authorizing the Comptroller
to oversee the administration of municipal and county sales taxes). Accordingly, a court would
likely uphold the Comptroller's interpretation of Tax Code section 11.161 that a cattle feedlot is
engaged in the production of farm or ranch products.
The Honorable Harvey Hilderbran - Page 4        (GA-1015)



                                     SUMMARY

                       The Comptroller's interpretation of Tax Code section
              11.161, that a cattle feedlot is engaged in the "production of farm
              or ranch products," is reasonable and does not contravene any
              statute.    Accordingly, a court would likely uphold the
              Comptroller's interpretation of section 11.161.




DANIEL T. HODGE
First Assistant Attorney General

JAMES D. BLACKLOCK
Deputy Attorney General for Legal Counsel

VIRGINIA K. HOELSCHER
Chair, Opinion Committee

Becky P. Casares
Assistant Attorney General, Opinion Committee